DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zexel (Pub. No. JP, 10-236154) in view of Coppom (US 7,025,806), in view of Pick (US 4,978,372), in view of Taylor (US 7,959,869), and further in view of Tanimura (US 2013/0071298).
	With regards to claim 1, Zexel teaches an indoor air cleaning device using a non-thermal plasma and installed inside a vehicle (Paragraph [0001], Claim 1), the indoor air cleaning device comprising:  5an air inlet through which air is introduced (Air flows through the device in a direction as discussed in paragraphs [0004], [0011] and [0015] so there must necessarily be some intake for air to enter the apparatus through); a filter configured to purify the air (Figure 1 filter 21; Paragraph [0013]); a discharge over a rear surface of the filter (Figure 1 counter electrode 5; Paragraph [0012]); an air outlet through which the air purified by the filter is discharged to inside the 10vehicle (Paragraph [0015]); and a power control assembly configured to apply voltage to the discharge electrode and the inductive electrode (Figure 1 power source 19 and overcurrent breaker 17; Paragraph [0011]), wherein ozone is generated by the corona discharge occurred between the discharge electrode and the inductive electrode, and by the surface charge on the filter, so as to sterilize the filter (Paragraphs [0012] and [0013]). Zexel appears to be silent with regards to a the filter being electrostatic, voltage control, the inductive electrode being a mesh electrode disposed on a rear surface, the relative distances between the electrodes, the power control assembly further being configured to periodically apply a second voltage to the filter to electrostatically recharge the filter, wherein the second voltage is lower than the first voltage, and an ozone removing assembly. 
	Regarding the limitation that the filter is an electrostatic filter: Coppom (US 7,025,806) teaches an electrical air filter wherein the filter is an electrostatic filter (Column 8 lines 32-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zexel such that the filter is an electrostatic filter as taught by Coppom. One would have been motivated to do so to attract and sequester dust particles to arrive at a better air sterilizing device.
Regarding more specifically the limitation that the inductive electrode is a mesh electrode disposed on a rear surface, Pick (US 4,978,372) teaches an air filter (Title) that comprises two electrodes placed on opposing faces of a filter (Figs. 1 and 2 Charging mediums 2 and 3), the downstream electrodes comprising a mesh electrode (Evident from fig. 1 that both can be mesh electrodes; Column 3 lines 28-33); wherein the system comprises a control system a means to adjust a magnitude of voltage (Fig. 16 Power interrupting switch 58 could change the power supplied and thus the voltage suppled and 
Regarding more specifically the limitation that the distance between each two adjacent wire electrodes of the discharge electrode is larger than a spacing between the discharge electrode and the inductive electrode: Taylor (US 7,959,869) teaches an array of wire discharge electrodes (Fig. 8A electrodes 232 connected to positive terminal; Column 16 lines 27-33) facing another array of electrodes (Fig. 8A electrodes 242) wherein the distance between adjacent wire discharge electrodes is greater than a distance between the array of electrodes respectively (Column 16 lines 11-21 – Y1 is about 16mm, X1 is between 12-30mm), and that the power control assembly is configured to apply a first and second voltage wherein the second voltage is lower than the first voltage (Column 13 lines 39-51 states that not only are the airflows modulated but also the potential difference between arrays of electrodes 230 and 240). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zexel in view of Pick such that the distance between the adjacent wire electrodes of the discharge electrode is larger than a spacing between the discharge electrode and the inductive electrode and that there is a first and second voltage of the electrodes, the second being lower than the first. One would have been motivated to do so in order to construct the electrode arrays according to known proportions and dimensions to arrive at a 
Regarding the limitation that the power control assembly is configured to adjust a magnitude of voltage applied to the discharge electrode and the inductive electrode, wherein, when the voltage is applied to the discharge electrode, a corona discharge occurs between the discharge electrode and the inductive electrode by a non-uniform electric field, and, when the voltage applied to the discharge electrode increases, ions generated by the corona discharge are accumulated on the filter, wherein the accumulated ions move to the inductive electrode through pores of the filter and cause surface discharge, by which ozone is generated; and wherein the filter is electrostatically recharged and ozone is not created at a second voltage: It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zexel such that the power control assembly comprises adjustable settings as taught by Taylor to arrive at the claimed invention. One would have been motivated to do so in order to allow an operator more control over the air filtration operation. Furthermore regarding this limitation: apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The apparatus taught by Zexel in view of Pick is well capable of performing the claimed function and is reasonably expected to do so. Therefore all the limitations of the claim are met.
Regarding the limitation that there is an ozone removing assembly disposed in the air outlet to remove residual ozone, the assembly including a separate filter combined with carbon: Tanimura 
With regards to claim 5, Zexel in view of Pick in view of Taylor teaches all the limitations of claim 1. Zexel further teaches the discharge electrode includes no more than seven (7) wire electrodes (Evident from figure 1 discharge electrode 3 has 4 wires depicted). In the alternative, for the sake of arguendo, Zexel teaches using more than one wire, and it would have been obvious to one having ordinary skill in the art before the effective filing date to fabricate the wire electrode using, for example, 4 wires. This would read on the limitations of the claimed invention. The range of a plurality (evident from the plural recitation of “wires” in paragraph [0012]) of wires taught by Zexel and the claimed range of “no more than seven” are overlapping numerical ranges, and where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I) for more details.
Regarding claim 7, Zexel in view of Pick and further in view of Taylor teaches all the limitations of claim 1. Taylor further teaches the spacing between the discharge and inductive electrodes is between 12-30mm, overlapping with the claimed range of 22-26mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zexel such that the distance between the electrodes is between 22-26mm to arrive at the claimed invention. One would have been motivated to do so in order to construct the apparatus 
With regards to claim 10, Zexel in view of Pick teaches all the limitations of claim 1. Pick further teaches a mode selection button has configured to adjust the magnitude of voltage (Fig. 16 Power interrupting switch 58 could change the power supplied and thus the voltage suppled and thus the electric field strength; where in the context of a control panel a switch and a button are the same). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zexel (Pub. No. JP, 10-236154) in view of Coppom (US 7,025,806), in view of Pick (US 4,978,372), in view of Taylor (US 7,959,869), in view of Tanimura (US 2013/0071298) and further in view of Ran (Pub. No. US 2016/0118787 A1).
With regards to claim 3, Zexel (Pub. No. JP, 10-236154) in view of Pick  (US 4,978,372) teaches all the limitations of claim 1. Zexel in view of Pick appears to be silent with regards to specific materials that the electrodes are constructed from, therefore, it would have been necessary and obvious to look to the prior art for conventional materials. 
Ran (Pub. No. US 2016/0118787 A1) provides this conventional teaching showing that it is known in the art to use stainless steel for the construction of electrodes (Figure 1 electrode plate 1; Paragraph [0090]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the discharge electrode and the inductive electrode from stainless steel and arrive at the claimed invention, motivated by the expectation of successfully practicing the invention of Zexel in view of Pick. Furthermore an ordinary artisan would appreciate the advantage of corrosion resistance that stainless steel possesses.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zexel (Pub. No. JP, 10-236154) in view of Coppom (US 7,025,806), in view of Pick (US 4,978,372), in view of Taylor (US 7,959,869), in view of Tanimura (US 2013/0071298), and further in view of Matsubara (Pub. No. US 2013/0022503 A1).
With regards to claim 9, Zexel in view of Pick teach all the limitations of claim 1. Zexel in view of Pick and further in view of Taylor appears to be silent with regards to a negative ion generation mode, and an ozone sterilization mode performs in reply to the magnitude of voltage adjusted by the power control assembly.
 Matsubara (US 2013/0022503) teaches a power control assembly (figure 3 power supply circuit 52) with a control system (Figures 1-4 control section 51) with various configurations (Paragraph [0062]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the control section 51 comprising buttons taught by Matsubara in the invention taught by Zexel in view of Pick. One would have been motivated to do so to allow the user to choose different purifying levels based on considerations of power consumption, saving power when needed (Paragraphs [0013]-[0014] of Matsubara). 
Regarding the limitation that each of an electrostatic charging mode, a negative ion generation mode, and an ozone sterilization mode performs in reply to the magnitude of voltage adjusted by the power control assembly: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The power control assembly and control system taught by Matsubara is well capable of performing the claimed function and is reasonably expected to do so. Therefore, all the limitations of the claim are met.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks on page 5-6 arguing that the prior art fails to teach or suggest a power control assembly applying a second voltage to the electrostatic filter to recharge the filter, and that specifically Taylor teaches an adjusting of airflow: This is not persuasive as in column 13 lines 39-51 Taylor specifically teaches a second voltage that is lower than a first being applied to arrays of electrodes in the filter. Furthermore applicant’s arguments directed towards the intended use of the device and specifically the devices production or lack thereof of ozone stating that this is a structural feature are not persuasive. The production of ozone is a manner in which the apparatus itself is meant to be operated and not a structural feature of the device itself. Applicant’s own elaboration on this limitation on page 7 even concedes this by setting forth that the limitation is the product of the nature of the operation of the device. (Paragraph 4 on page 7 recites: “a structural feature to be operated in a ‘specific’ manner”) (Emphasis added). The specific manner of operation of the device does not patentably distinguish it from the prior art so long as all of the structural limitations of the claimed apparatus are taught in the prior art and the prior art could reasonably perform the claimed function as set forth in claim 1. The power control assembly taught by Taylor reads on the structural limitation specifically and the device taught by Zexel in view of Coppom in view of Pick in view of Taylor in view of Tanimura is reasonably expected to perform the limitation. 
Furthermore, Applicant’s remarks on page 7 and 8 arguing that the prior art fails to teach the limitation of an ozone removing assembly are moot as the newly cited Tanimura remedies any alleged deficiencies of the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799                   

/SEAN E CONLEY/Primary Examiner, Art Unit 1796